AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                              FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


                           HOLLIE H.
                                                                                                               Feb 14, 2019
                                                                     )                                             SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:17-CV-0421-MKD
                                                                     )
                                                                     )
        COMMISSIONER OF SOCIAL SECURITY
                            Defendant
                                             AMENDED JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant's Motion for Remand (ECF No. 21) is GRANTED.
’
              Plaintiff's Motion for Summary Judgment (ECF No. 17) GRANTED.
              Judgment is entered for Plaintiff REVERSING and REMANDING matter to the Commissioner of Social Security for
              further proceedings pursuant to sentence four 42 U.S.C. § 405(g).


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               Mary K. Dimke                                                 on a Motion for
      Summary Judgment (ECF No. 17) and a Motion for Remand (ECF No. 21).


Date: 2/14/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
